Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mario Apreotesi on 8/5/2022.
The application has been amended as follows: 
Claim 1, line 3, “an intermediate cart, the intermediate cart located in the socket” has been changed to- an intermediate cart that is located in the socket-.
Claim 1, line 6, “the top cap, the top cap located in the socket” has been changed to - the top cap that is located in the socket-.
Claim 1, line 10, “the intermediate contactor” has been changed to - the at least intermediate contactor -.
Claim 11, line 5, “an intermediate cart, the intermediate cart located in the socket” has been changed to- an intermediate cart that is located in the socket-.
Claim 11, line 8, “the top cap, the top cap located in the socket” has been changed to - the top cap that is located in the socket-.
Claim 14, line 5, “an intermediate cart, the intermediate cart located in the socket” has been changed to- an intermediate cart that is located in the socket-.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11, the prior art fails to teach or show, alone or in combination, the claimed device wherein the top cap located in the socket and configured to spherically 10 engage the intermediate cart to define a spherical movement of the top cap upon another activation force applied to the top cap, the activation force of the sliding movement being lower than the other activation force of the spherical movement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833